UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4902


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HENRY REID, JR., a/k/a Hamza Jameel Saddiq,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:97-cr-00748-HMH-1)


Submitted:    April 16, 2009                  Decided:   May 18, 2009


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Henry      Reid,    Jr.,    appeals   from     the    district

court’s judgment revoking his supervised release and imposing a

twenty-four-month prison term.                 On appeal, Reid’s counsel has

filed an Anders * brief, stating that there are no meritorious

issues for appeal, but questioning the decision to revoke Reid’s

supervised    release       and   the     appropriateness        of   the    sentence

imposed.     Although informed of his right to do so, Reid has not

filed a pro se supplemental brief.                 After a thorough review of

the record, we affirm.

            After considering the applicable 18 U.S.C. § 3553(a)

(2006) factors, a district court may revoke a term of supervised

release upon finding by a preponderance of the evidence that the

defendant violated a condition of supervised release.                       18 U.S.C.

§ 3583(e)(3) (2006).          Appellate courts review the decision to

revoke supervised release for an abuse of discretion and the

factual findings and credibility determinations for clear error.

See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.

2003).

            Here,     the    district      court    did   not     clearly     err   in

finding, by a preponderance of the evidence, that Reid used and

trafficked    in    illegal    drugs.          Although   Reid   denied     that    the

     *
         Anders v. California, 386 U.S. 738 (1967).



                                           2
drugs found in his home belonged to him, he fled from police

officers, tested positive for drugs, and was found with digital

scales on his person.                  Thus, given the contrary evidence, it was

not clearly erroneous for the district court to reject Reid’s

testimony.         Accordingly, the district court did not abuse its

discretion        in    finding        that      Reid     violated        a    condition          of    his

supervised release.

              We will affirm a sentence imposed after revocation of

supervised        release         if   it     is   within       the   applicable             statutory

maximum and is not plainly unreasonable.                              See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                           We first

assesses      the           sentence         for        unreasonableness,             “follow[ing]

generally the procedural and substantive considerations that we

employ   in       our    review        of    original      sentences,           . . .    with          some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                                  Id. at 438-39.             If

we conclude that a sentence is not unreasonable, we will affirm

the   sentence.             Id.    at       439.        Only    if    a       sentence       is    found

procedurally           or    substantively              unreasonable           will     we    “decide

whether the sentence is plainly unreasonable.”                                 Id.

              A         supervised            release          revocation            sentence            is

procedurally           reasonable        if      the    district      court      considered             the

Chapter Seven advisory policy statement range and the 18 U.S.C.

§   3553(a)       factors         that      it     is    permitted        to     consider          in     a

                                                    3
supervised release revocation case.                         See 18 U.S.C. § 3583(e);

Crudup,    461    F.3d       at    440.     Such      a    sentence       is    substantively

reasonable       if    the     district     court         stated    a    proper       basis    for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                 Crudup, 461 F.3d at 440.                   A sentence

is   plainly          unreasonable         if   it        is     clearly        or     obviously

unreasonable.         Id. at 439.

            Because          the    district        court       failed     to    provide      any

explanation for why it imposed a twenty-four-month sentence or

what sentencing factors it considered, the sentence is at least

arguably     both       substantively           and       procedurally           unreasonable.

However,     we       easily       conclude     that       Reid’s        sentence      was    not

“plainly    unreasonable”            because        the     sentence       was       within   the

recommended Guidelines range and (due to the maximum statutory

sentence) was well below the originally calculated Guidelines

range.     Moreover, the district court essentially found that Reid

committed perjury at his revocation hearing, and the record does

not contain any basis on which to conclude that the imposed

sentence is clearly or obviously unreasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.

Accordingly,      we     affirm      the    district           court’s    judgment.           This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

                                                4
further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      5